NO. 07-10-0026-CR
                                                                              
                                                   IN THE COURT OF
APPEALS
 
                                       FOR THE SEVENTH DISTRICT OF
TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                           FEBRUARY
23, 2010
                                            ______________________________
 
                                                   ALFRED JOHN
MCDONALD,
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF
TEXAS, 
 
                                                                                                            Appellee
 
________________________________
 
              FROM THE COUNTY CRIMINAL COURT NO.
1 OF DENTON COUNTY;
 
                              NO. 2009-02848-A; HON. JIM CROUCH,
PRESIDING
                                           _______________________________
                                                                              
                                               ON ABATEMENT AND
REMAND
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL
and HANCOCK, JJ.
Appellant appeals from his conviction for assault.  The clerk=s record was
filed on January 25, 2010.  The reporter=s
record has not been filed.  An extension
motion was filed by the reporter on February 16, 2010, representing that
appellant has not paid or made arrangements to pay for the reporter’s record.




Accordingly, we
abate this appeal and remand the cause to the County Criminal Court of Denton
County (trial court) for further proceedings. 
Upon remand, the trial court shall immediately cause notice of a hearing
to be given and, thereafter, conduct a hearing to determine the following:
1.  whether appellant
desires to prosecute the appeal; 
         2.  whether appellant is indigent; and, if so,
3.  whether the appellant is entitled to a free appellate record
due to his indigency. 
 
The trial court
shall cause the hearing to be transcribed. 
So too shall it 1) execute findings of fact and conclusions of law
addressing the foregoing issues, 2) cause to be developed a supplemental clerk=s
record containing its findings of fact and conclusions of law and all orders it
may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter=s record
transcribing the evidence and arguments presented at the aforementioned
hearing, if any.  Additionally, the
district court shall then file the supplemental records and reporter=s
records transcribing the hearing with the clerk of this court on or before
March 25, 2010.  Should further time be
needed by the trial court to perform these tasks, then same must be requested
before March 25, 2010.
It is so
ordered.
Per Curiam
Do not publish.